           Case 1:21-cr-00128-RC Document 5 Filed 02/11/21 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
               v.                             :
                                              :      Case No.: 21-mj-217 (ZMF)
WILLIAM POPE, et al.                          :
                                              :      UNDER SEAL
               Defendant.                     :

                                 NOTICE OF APPEARANCE

       The United States of America by and through its attorney, the United States Attorney for

the District of Columbia, informs the Court that the above-captioned matter is assigned to

Assistant United States Attorney, Jeffrey Poulin, who may be contacted by telephone on

(202) 252-2641 or e-mail at Jeffrey.Poulin@usdoj.gov. This is notice of their appearance in

this matter on behalf of the United States.




                                              Respectfully submitted,

                                              MICHAEL R. SHERWIN
                                              ACTING UNITED STATES ATTORNEY
                                              NEW YORK BAR NO. 4444188

                                      By:     __/s/ Jeffrey Poulin _______
                                              Jeffrey Poulin
                                              Assistant United States Attorney
                                              Bar No.: WV 11437
                                              555 4th Street, N.W.
                                              Washington, DC 20001
                                              Desk: (202) 252-2641
                                              Jeffrey.Poulin@usdoj.gov
           Case 1:21-cr-00128-RC Document 5 Filed 02/11/21 Page 2 of 3




                               CERTIFICATE OF SERVICE

       On this 11h day of February 2021, a copy of the foregoing was served upon all parties

listed on the Electronic Case Filing (ECF) System.



                                            __/s/ Jeffrey Poulin _______
                                            Jeffrey Poulin
                                            Assistant United States Attorney
Case 1:21-cr-00128-RC Document 5 Filed 02/11/21 Page 3 of 3
